219




OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS

                   AUSTIN
                r t l p o a n th t th ewbWOaboubr c f   the quadian
:i   not pnron      ty p knowa.




               (1) Do ~1) hsto anr au~Aetlt uuCor the law
       wttti0.29a by tbr mrd      at CoAtr0 iI t0 whhaia
       ptyzants    in ttie Quo poAalng    Batl6raotory ad-
       juatl!snt   ef tbr  olda  Qmb*ntsa   by the Cwt.0
       8WDiw          t6   th0   @lUdi4A?




                     1, cetlrato
                %oatioa          whittrd   tc Ftat9 hoar-
       plt*Za an4 6tato p~yolte~tblo hoepita    shall br
       of two *lamw,   to witt
                                                                                221




          “300. 8, taarr th                patlml@ bar I)6 ,uff:-
oialt otteta of hlr, m,                     he 6hall 80 nl6tafIle4
at tha oxpmM1



          *Of the trthrr or mother of mob                      porre~~
Fi rblo to do lo*
          lfJ*oa e
                 .‘me
                    M a tel%o a Td
                                o r control                          lo a u-
thtwhed to domad rtaa oeaauot intortimlon                                ti
t& o Oo unf?      to dc to r lsinn
           o o ur t             wh e th eorr net l
pafient  18 cwwcrad of or eatltled to property
an4/oT who&a r ur Aot 6ceLaother QeMon lr logal-
18 llrblo for hi6 RlpFO+t, malatc&aaal, a&I tress-
     ln4 to
a ra t        ef thcmier, unl                        to Isa*0 oitntlaa
isew@ an4 w Ptnarsst rtmmnad                         to be heard on
rid lam8tlg4floa~

          Too.     4.    36       State    Fiwrd     of   Control,   aireot-
1Y QT tkl'O&?.h Ul 66tkOl-itO~                     lmAt    O? 6g*nt0,    w
asko oentnste iixl&x tk ptiioo  tot tha rupgport,
sw~ntmanao   au4 treatma% of patloatn la say
Ctate &W&l     or p+pEopattblo hoepita of a lm
act  to araw the ee6t of oma or for mob nrt
thoreol on mwh re~peotlro patlona   hlr. r*l*tltw
or guwxliaa oi h!r meteto mny 8a id10 to an4
yrW        to W,          @Ad     blatl~     th8     pC?war    ~]rls(l   6t#h
owW6etr          to     pfiymmt       thot9w4*rr
      223




,,i